                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VIRGINIA SPANO and                          :   CIVIL ACTION NO. 2:17-CV-717
SUSAN MIZAK,                                :
                                            :   (Chief Judge Conner)
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
OHIO HOSPICE AND PALLIATIVE                 :
CARE d/b/a PARAMOUNT HOSPICE                :
AND PALLIATIVE CARE,                        :
PARAMOUNT HOSPICE AND                       :
PALLIATIVE CARE, and JAMES                  :
J. COX, individually,                       :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 20th day of March, 2019, upon consideration of plaintiffs’

proposed notice (Doc. 65) of potential class action to defendants’ current and former

employees who worked as certified nursing assistants during the relevant time

period, and further upon consideration of defendants’ motion (Doc. 63) for a

telephonic status conference wherein defendants argue that (1) the statute of

limitations on plaintiffs’ claims pursuant to the Pennsylvania Wage Payment and

Collection Law (“PWPCL”), 43 PA. STAT. AND CONS. STAT. ANN. § 260.1 et seq., is

three years and that the notice should therefore only be issued to certified nursing

assistants who worked for defendants within the three-year timeframe before the

filing of this case; and (2) that the “opt-in/out provision” should be removed from

the notice as no class action has been certified to date, (see Doc. 63 ¶¶ 2-3, 7), and

taking defendants’ arguments in turn: first, it appearing that the PWPCL prohibits
legal action “for the collection of unpaid wages or liquidated damages more than

three years after the day on which such wages were due and payable,” 43 PA. STAT.

AND CONS. STAT. ANN.   § 260.9a(g), and the court observing that the instant action

was first filed in the Court of Common Pleas for Allegheny County on April 3, 2017,

before being removed to federal court, (Doc. 1 ¶ 1), and the court concluding that

notice should be provided to certified nursing assistants who worked for defendants

between April 3, 2014, and April 3, 2017; and second, as to defendants’ contention

that the “opt-in/out provision” should be removed from the notice, the court

observing that no class action has been certified in this matter, and therefore

concluding that inclusion of an opt-out provision in the notice is inappropriate at

this juncture, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 63) is GRANTED in part and DENIED in
             part as follows:

             a.    The proposed notice may issue only to current and former
                   employees who worked for defendants as certified nursing
                   assistants between April 3, 2014, and April 3, 2017.

             b.    The proposed notice shall not include the opt-out provision
                   detailed in the last paragraph of the proposed notice. (See
                   Doc. 65 at 2).

             c.    Defendants’ request for a telephonic status conference is
                   DENIED.

      2.     Plaintiffs shall modify their proposed notice (Doc. 65) in accordance
             with paragraph 1 of this order. Plaintiffs’ proposed notice (Doc. 65) is
             otherwise APPROVED.




                                          2
3.   Except as set forth above, the court’s order (Doc. 62) of March 5, 2019,
     shall continue to govern the parties’ conduct with respect to issuance
     of notice to the relevant employees.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
